                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      MEDFORD DIVISION

BENJAMIN MARKS.,                                                        Case No. 1: 17-cv-00348-AC

                       Plaintiff,                                  ORDER ON ATTORNEY FEES
       V.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                       Defendant.

ACOSTA, Magistrate Judge:

       Before the court is Plaintiff Benjamin Mark S. 's 1 Unopposed Motion and Memorandum for

Attorney fees pursuant to 42 U.S.C. § 406(b). Although Plaintiff is the claimant in this case, the real

party in interest to this motion is his attorney, Tim Wilborn ("Wilborn"). The Commissioner does

not oppose the motion, but merely acts in a manner similar to "a trustee for the claimant[]."

Gisbrecht v. Barnhart, 535 U.S. 789, 798 (2002). Having reviewed the proceedings below and the

        1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.




1 - ORDER ON ATTORNEY FEES
amount of fees sought, the court concludes that Wilborn is entitled to fees under Section 406(b) in

the amount of $21,542.00. 2

                                         Procedural Background

          Plaintiff protectively filed his application for a period of disability and disability insurance

benefits on October 8, 2015, alleging disability beginning November 1, 2013. The claims were

denied initially and on reconsideration. On September 8, 2016, the ALJ issued an unfavorable

decision finding that Plaintiff was not disabled under the Act. The Appeals Council denied

Plaintiffs request for review.

          On March 1, 2017, Plaintiff filed a Complaint in this court seeking review of the

Commissioner's final decision. On May 29, 2018, the court issued an Opinion and Order reversing

and remanding the ALJ's decision for an immediate calculation and payment of benefits. (Op. &

Order, ECF No. 20.)

          On August 23, 2018, Plaintiff was awarded attorney fees in the amount of$7,053.33 under

the Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412(d). (Order, ECF No. 24.) Wilborn

represents that of the $7,053.33, the federal government confiscated $4,719.63 to pay Plaintiffs

debts pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010). Thus, Wilborn received an EAJA fee of

$2,333.70. (Mot. Att'y Fees at 7 n.6, ECF No. 25.) On March 20, 2019, Plaintiff filed the instant

petition for attorney fees under Section 406(b) in the amount of $21,542.00, less the amounts

previously received by Plaintiffs counsel under the EAJA. The Commissioner does not oppose the

motion.

       2
        The parties have consented to jurisdiction by magistrate judge in accordance with 28 U.S. C.
§ 636(c)(l).


2 - ORDER ON ATTORNEY FEES
                                           Legal Standard

       After entering a judgment in favor of a Social Security claimant who was represented by

counsel, a court "may determine and allow as part of its judgment a reasonable fee for such

representation, not in excess of twenty-five percent of the total of the past-due benefits to which the

claimant is entitled byreasonofsuchjudgment." 42 U.S.C. § 406(b)(l)(A). An award of fees under

§ 406(b) is paid from claimant's past due benefits, and an attorney receiving such an award may not

seek any other compensation from the claimant. Gisbrecht v. Barnhart, 535 U.S. 789, 796-807

(2002). Accordingly, when a court approves both an EAJA fee and a§ 406(b) fee payment, the

claimant's attorney must refund to the claimant the amount of the smaller of the two payments. Id.

        Under Gisbrecht, the court must first examine the contingency fee agreement to determine

whether it is within the statutory 25 percent cap. Id. at 800. The court also must "'review for

reasonableness fees yielded by [contingency fee] agreements."' Crawford v. Astrue, 586 F .3d 1142,

1152 (9th Cir. 2009) (en bane) (quoting Gisbrecht, 535 U.S. at 808)). As set forth in Crav1ford, the

court must apply the following factors: (1) the character of the representation, (2) the results

achieved, (3) any delay attributable to the attorney requesting the fee, (4) whether the benefits of the

representation were out of proportion with the time spent on the case, and (5) the risk assumed by

counsel in accepting the case. Id. at 1151-52.

                                              Discussion

       Here, the terms of the contingent-fee agreement between Plaintiff and Wilborn are within the

statutory limits of§ 406(b). The $21,542.00 in attorney fees Wilborn seeks do not exceed 25 percent




3 - ORDER ON ATTORNEY FEES
of the past due benefits awarded to Plaintiff. 3 (Mot. Supp. Att'y Fees at 1-2, 7 & Ex. 1 at 16.) Thus,

the terms of this agreement are within the statute's limit.

       The court has reviewed the record in the case, the motion, and the supporting materials

including the award of benefits, the fee agreement with counsel, and the recitation of counsel's hours

and services. Applying the standards set by Crav.ford, the court finds the requested fees reasonable.

There is no indication that Wilborn was either ineffective or dilatory, and he achieved a favorable

result for Plaintiff. Furthermore, the amount of fees requested is not out of proportion to the work

performed by Wilborn, and the benefits are not so large in comparison to the amount of time counsel

spent that a reduction of the fees requested is justified. Finally, Wilborn does not assert any risks

unique to this case, and the court identifies none. Wilborn does not seek an adjustment to the

requested fee based on risk factors and the court concludes no such adjustment is warranted. In

short, after applying the Gisbrecht factors, as interpreted by Crawford, the court finds that Plaintiffs

counsel has demonstrated that a 25 percent fee is reasonable for this case.

                                             Conclusion

       For these reasons, Plaintiffs Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. §

406(b) (ECF No. 25) is GRANTED and Wilborn is awarded $21,542.00 in attorney fees. In light

of the $2,333.70 in EAJA fees previously received by Wilborn, the Commissioner is directed to send

        3
          In Culbertson v. Berryhill, the Supreme Court held that the 25 percent cap in§ 406(b)(1 )(A)
"applies only to fees for court representation, and not to the aggregate fees awarded under §§ 406(a)
and (b)." 139 S. Ct. 517,523 (2019); accord Clarkv. Astrue, 529 F.3d 1211, 1215 (9th Cir. 2008)
(holding that 25 percent cap under § 406(b) applies only to fees awarded for representation before
the district court and does not limit the total fees that may be recovered under§§ 406(a) and (b)).
Here, Wilborn seeks the full 25 percent, less the amounts received under EAJA, and does not
indicate that he represented Plaintiff in the administrative process. (Mot. Att'y Fees at 7 & Ex. 1 at
16.)


4 - ORDER ON ATTORNEY FEES
the send the balance of$19,208.30, less any applicable processing or user fees as allowed by statute

to Plaintiffs attorney at Tim Wilborn Law Office, P.C., P.O. Box 370578, Las Vegas, NV 89137.

       IT IS SO ORDERED.

       DATED this/Lf-day of APRIL, 2019.




                                                             Jt}HNV. ACOSTA
                                                         Unit~d States Magistrate Judge




5 - ORDER ON ATTORNEY FEES
